EXHIBIT 6.11 "AS IS" RESIDENTIAL CONTRACT FOR SALE AND PURCHASE WHICH SUPERCEDES THE ORIGINAL CONTRACT FOR SALE SIGNED BY JULIUS JACKSON ON APRIL 12, 2017 PARTIES: Tina Marie Williams, ("Seller"), and Social Investment Holdings, Inc. ("Buyer"), hereby agree that Seller shall sell and Buyer shall buy the following described Real Property and Personal Property (collectively "Property") pursuant to the terms and conditions of this AS IS Residential Contract for Sale and Purchase and any riders and addenda ("Contract"): 1. PROPERTY DESCRIPTION: (a) Street address, city, zip: 6th Terrace, Cedar Key Florida 32625. (b)
